Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received May 20, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. Applicant argues amended claim 1 to specify that the end cell assembly includes "a first inactive anode part located immediately adjacent to the end plate" and "a second inactive anode part located immediately adjacent to the first inactive anode part." Applicant respectfully submits that the cited reference does not disclose, teach, or suggest at least this subject matter. 
Applicant states the Office alleged that Johnsen discloses "two inactive anode [#12, 82; 0040]." However, Johnson does not disclose, teach, or suggest an end cell assembly that includes "a second inactive anode part located immediately adjacent to the first inactive anode part," as recited in claim 1. It is noted, that although Johnsen is silent with respect to a second inactive anode part located immediately adjacent to the first inactive anode part, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and duplicate the inactive anode part, to be located immediately adjacent to the first inactive anode part as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing second inactive anode part predictably would have resulted in the first and second inactive anode part located immediately adjacent to each other, thereby enhancing the fuel cell’s electric and mechanical contact.  Therefore, in order to enhance the fuel cell’s electric and mechanical contact, it would have been obvious to one of ordinary skill in the art to duplicate Johnsen’s inactive anode part and arrive at the claimed invention. Thus, this argument is moot. The rejection is updated and presented below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 16 recites, “each inactive anode part comprises a separator sheet disposed above the nickel foam anode”. Examiner did not find support for this limitation, particularly, because claim 16 depends from claim 1. Claim 1 recites a second inactive anode part located immediately adjacent to the first inactive anode part. Therefore, it is understood, the claimed structure would be  “a first inactive anode part located immediately adjacent to the end plate; and a second inactive anode part located immediately adjacent to the first inactive anode part wherein each inactive anode part comprises a separator sheet disposed above the nickel foam anode.” To overcome this rejection, Applicant may amend the claim to recite limitations that are supported in the specification and/or provide the Examiner with where support in the specification is found for the limitation recited in claim 16.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20040121200A1 (Johnsen).

Regarding claim 1, Johnsen teaches an end cell assembly for use at the positive and negative ends of a stack of fuel cells [0001]. Johnsen teaches an end cell assembly for a fuel cell stack, comprising: an end plate; a first inactive anode part located immediately adjacent to the end plate [Fig. 2 #12,22; 0027]; wherein each inactive anode part comprises a nickel foam anode [Fig. 4B #44] disposed directly above an anode current collector [#50].  
Johnsen is silent with respect to a second inactive anode part located immediately adjacent to the first inactive anode part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and duplicate the inactive anode part, to be located immediately adjacent to the first inactive anode part as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing second inactive anode part predictably would have resulted in the first and second inactive anode part located immediately adjacent to each other, thereby enhancing the fuel cell’s electric and mechanical contact.  Therefore, in order to enhance the fuel cell’s electric and mechanical contact, it would have been obvious to one of ordinary skill in the art to duplicate Johnsen’s inactive anode part and arrive at the claimed invention.
Regarding claim 5, Johnsen teaches wherein each inactive anode part further comprises a bipolar plate and a layer [#48; matrix strip] disposed between the anode current collector and the bipolar plate. However, Johnsen is silent with respect to the layer being a nickel foil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen’s layer to be made of nickel and arrive at the claimed invention as it would have yielded the same result. In addition, the matrix strips in Johnsen help maintain a gas seal between the hydrogen and oxygen gases flowing through the cell stack at the same time [0031]; which is similar to the benefit in the instant application which teaches the nickel foil is used to reduce thermal variations with the structure [instant spec para 0088]; therefore a similar result is achieved.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 6, modified Johnsen teaches the end cell assembly of claim 5, wherein the nickel foil layer is bonded to the bipolar plate. In regards to the claimed language “bonded,” this is considered a product by process limitation. The manner in which the product is formed (i.e. bonded to the bipolar plate) so as to obtain a nickel foil layer to be attached to the bipolar plate  is a product by process limitation which does not further limit the claimed product.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.    
Regarding claim 7, Johnsen teaches wherein each inactive anode part further comprises a bipolar plate [fig. 4B #92] and a nickel foam layer [fig. 4B #86]  disposed between the anode current collector [#90] and the bipolar plate [fig. 4B #86].  
Regarding claim 8, Johnsen teaches the end cell assembly of claim 7. As discussed above in claim 7, Johnsen teaches the nickel foam layer. In regards to the claimed language “wherein the nickel foam layer is deformed around the anode current collector,” this is considered an inherent feature of the nickel foam. Johnsen teaches the nickel foam adapts to abut the current collector, thus it is able to change its shape accordingly due to the structures being compressed to one another [Johnsen claim 4].   
Regarding claim 16, Johnsen teaches each inactive anode part comprises a separator [fig. 4b #52] sheet disposed above the nickel foam anode.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20040121200A1 (Johnsen) and further in view of US20080280183A1 (Eun)

Regarding claim 2, Johnsen is silent with respect to wherein each inactive anode part further comprises a nickel coating disposed on the anode current collector.  Eun teaches end plate for a fuel cell stack [abs]. Eun teaches the anode current collector to be coated with nickel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and include a nickel coating on the anode current collector as doing so would provide a corrosion resistant coating [0052].

Regarding claim 3, modified Johnsen teaches wherein: each inactive anode part further comprises a bipolar plate; and the anode current collector contacts the bipolar plate through the nickel coating [0032; please refer to claim 2].  
Regarding claim 4, modified Johnsen teaches wherein the nickel coating is bonded to the anode current collector [please refer to the rejection of claim 2].  In regards to the claimed language “bonded,” this is considered a product by process limitation. The manner in which the product is formed (i.e. bonded to the current collector) so as to obtain the nickel coating is bonded to the anode current collector  is a product by process limitation which does not further limit the claimed product.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.    


Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20040121200A1 (Johnsen) and further in view of US20070243451A1 (Yuh)

Regarding claim 9, Johnsen teaches wherein each inactive anode part further comprises a bipolar plate, however is silent with respect to a copper plate disposed between the anode current collector and the bipolar plate.  Yuh teaches an anode support for supporting an anode electrode in a fuel cell assembly [abs] and teaches a copper plate disposed between the anode current collector and the bipolar plate [0030; i.e. anode support is made of copper]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen in view of Yuh and have the copper plate be disposed between the anode current collector and the bipolar plate. Doing so provides mechanical support for the anode and prevents the electrolyte in the anode from creeping into the anode current collector [0030].

Regarding claim 10, Johnsen teaches the end cell assembly of claim 16, wherein: however is silent with respect to each inactive anode part further comprises a bipolar plate and a copper layer disposed on the bipolar plate; and the anode current collector is disposed on the bipolar plate on an opposing side from the copper layer.  Yun teaches a copper layer disposed on the bipolar plate [0016; i.e. outer surfaces are coated with Copper]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen in view of Yuh and have the copper layer disposed on the bipolar plate. Doing so provides mechanical support for the anode and prevents the electrolyte in the anode from creeping into the anode current collector [0030].


Regarding claim 11, modified Johnsen teaches the end cell assembly of claim 10. Johnsen teaches the separator sheet is a first separator sheet fig. 3 #76]; Johnsen is silent with respect to each inactive anode further comprises a second separator sheet disposed on the copper layer; the copper layer is disposed between the bipolar plate and the second separator sheet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and duplicate the separator sheet, such that the copper layer is disposed between the bipolar plate and the second separator sheet as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing second separator sheet predictably would have resulted in a second separator sheet, such that the copper layer is disposed between the bipolar plate and the second separator sheet, thereby enhancing the fuel cell’s electric and mechanical contact.  Therefore, in order to enhance the fuel cell’s electric and mechanical contact, it would have been obvious to one of ordinary skill in the art to duplicate Johnsen’s separator sheet and arrive at the claimed invention.

Regarding claim 12, modified Johnsen teaches the end cell assembly of claim 11. Johnsen teaches a cathode reservoir [fig. 2 #16; i.e. electrode reservoir] disposed adjacent to the first inactive anode part and the second inactive anode part [ #12]; and 7 4858-0411-4720.1Atty. Dkt. No. 106876-2007 an active cathode part [#18]; wherein the end plate is a positive end plate [#14].  Johnsen is silent with respect to a third inactive anode part disposed on an opposing side of the cathode reservoir; and 7 4858-0411-4720.1Atty. Dkt. No. 106876-2007 the active cathode part is disposed on an opposing side of the third inactive anode part from the cathode reservoir.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and duplicate the inactive anode part, disposed on an opposing side of the cathode reservoir; and 7 4858-0411-4720.1Atty. Dkt. No. 106876-2007 the active cathode part is disposed on an opposing side of the third inactive anode part from the cathode reservoir as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing third inactive anode part predictably would have resulted inactive anode part, disposed on an opposing side of the cathode reservoir; and 7 4858-0411-4720.1Atty. Dkt. No. 106876-2007 the active cathode part is disposed on an opposing side of the third inactive anode part from the cathode reservoir thereby enhancing the fuel cell’s electric and mechanical contact.  Therefore, in order to enhance the fuel cell’s electric and mechanical contact, it would have been obvious to one of ordinary skill in the art to duplicate Johnsen’s inactive anode part and arrive at the claimed invention.

Regarding claim 13,  modified Johnsen teaches the end cell assembly of claim 12. Johnsen teaches wherein the cathode reservoir comprises: a first cathode current collector [0037-0039]; Johnsen is silent with respect to a second cathode current collector adjacent to the first cathode current collector; a first cathode; and a second cathode disposed between the first cathode and the second cathode current collector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnsen and duplicate the a second cathode current collector and a second cathode, wherein a second cathode current collector adjacent to the first cathode current collector; a first cathode; and a second cathode disposed between the first cathode and the second cathode current collector as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing a second cathode current collector and a second cathode predictably would have resulted in a second cathode current collector adjacent to the first cathode current collector; a first cathode; and a second cathode disposed between the first cathode and the second cathode current collector thereby enhancing the fuel cell’s electric and mechanical contact.  Therefore, in order to enhance the fuel cell’s electric and mechanical contact, it would have been obvious to one of ordinary skill in the art to duplicate Johnsen’s cathode and current collector and arrive at the claimed invention.

Regarding claim 14, Johnsen teaches further comprising: a cathode reservoir disposed adjacent to the first inactive anode part and the second inactive anode part; and an active anode part disposed on an opposing side of the cathode reservoir from the first inactive anode part and the second inactive anode part; wherein the end plate is a negative end plate [0045-0048].  

Regarding claim 15, modified Johnsen teaches the end cell assembly of claim 14, wherein the cathode reservoir comprises: a first cathode current collector; a second cathode current collector adjacent to the first cathode current collector; a first cathode; and a second cathode disposed between the first cathode and the second cathode current collector [it is noted, the claim limitations herein are the same as recited in claim 13 thus please refer to claim 13].   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729